United States Court of Appeals
                       For the First Circuit


No. 15-1031

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                           JOSHUA DUNFEE,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Patti B. Saris, U.S. District Judge]


                               Before

                     Kayatta, Stahl, and Barron,
                           Circuit Judges.


     Paul J. Garrity for appellant.
     Randall E. Kromm, Assistant United States Attorney, with whom
Carmen M. Ortiz, United States Attorney, was on brief, for
appellee.


                             May 2, 2016
          PER CURIAM. Joshua Dunfee confessed not once, but twice,

to allegations that he engaged in conduct sufficient to support

convictions for the coercion and enticement of a minor, and the

sexual exploitation of a child.     The first of these confessions

came at the time of Dunfee's arrest, and the second came during a

change-of-plea hearing before the district court, at which Dunfee

pled guilty to the charges against him.    Later, Dunfee filed two

motions seeking to withdraw his guilty plea.    The district court

denied these motions and sentenced Dunfee to a twenty-year term of

imprisonment.   Dunfee now appeals from the denial of his motions

to withdraw his plea, as well as from his sentence, which he

challenges as procedurally and substantively unreasonable.        We

AFFIRM.

                     I. Facts and Background

     A.   The Offense Conduct

          In 2010, Dunfee created a fictitious Facebook page for

a photography studio by the name of Hunt Photography.      Using the

equally fictitious pseudonym, "John," Dunfee held himself out as

a Hunt employee and, in September 2011, began communicating online

with an adult female, A.L., a resident of Massachusetts.    A.L. was

interested in working as a model.   Believing that Hunt Photography

was a legitimate enterprise and that John was its legitimate

employee, A.L. agreed to take part in an "audition" with John via

a webcam, during which she exposed intimate parts of her body.


                                - 2 -
             A.L. had a ten-year-old daughter, R.L.               On October 4,

2011, Dunfee again contacted A.L. This time, again acting as John,

Dunfee offered A.L. $20,000 for a "mother-daughter bikini modeling

contract."     To secure the contract, Dunfee explained, A.L. and

R.L. would need to audition.

             During the course of a Skype call that afternoon, at

Dunfee's direction, A.L. posed R.L. in front of the webcam wearing

a bra and panties.      Again at Dunfee's direction, A.L. manipulated

R.L.'s underwear, then agreed to shave R.L.'s pubic area.                      A.L.

then returned R.L. to the webcam fully nude and, following Dunfee's

instructions,      displayed    R.L.'s     genitalia,    ostensibly       so   that

Dunfee could determine if R.L. was a suitable "model." R.L. became

so upset that she refused to continue and A.L. terminated the Skype

call.      A.L. then discussed the incident with her sister, who

promptly reported it to police.

             Using his IP address, law enforcement officers tracked

Dunfee's     communications     to   his    residence,   located     in    Oxford

Junction, Iowa.       On November 3, 2011, officers with the United

States   Postal    Inspection     Service    ("USPIS")    executed    a    search

warrant at the premises.        After waiving his Miranda rights, Dunfee

gave a full confession to USPIS Inspector Scott Kelley, describing

in detail his creation of the Hunt Photography Facebook page and

his role posing as John, and confirming that he had directed A.L.

to   shave   and   display     R.L.'s    genitalia.      Dunfee    admitted      to


                                     - 3 -
Inspector Kelley that although he was unsure of R.L.'s exact age,

he "guessed she was around 15."         Dunfee was placed under arrest

and was transferred to the District of Massachusetts.

             As part of their search of Dunfee's residence, officers

seized a number of computers, later examination of which revealed

a   wealth   of   incriminating    evidence.    For   example,    officers

discovered records of the communications between Dunfee and A.L.,

as well as hundreds of sexually provocative pictures and videos of

young girls.1

      B.     Pretrial Proceedings and Dunfee's Guilty Plea

             On November 29, 2011, Dunfee appeared for a hearing

before a magistrate judge.        Concluding that he posed a danger if

released, the magistrate ordered Dunfee detained prior to trial.

Dunfee was subsequently indicted on charges of sexually exploiting

a child, in violation of 18 U.S.C. § 2251(a) and (e), and coercing

and enticing a minor, in violation of 18 U.S.C. § 2422(b).

             In March 2012, at Dunfee's request, the magistrate judge

dismissed    Dunfee's   appointed    federal   defender,   and   appointed

Attorney John Salsberg, an experienced member of the criminal




      1Investigators also uncovered evidence that Dunfee had
perpetrated a similar scheme by convincing a California teenager,
whom Dunfee knew to be sixteen years old, to send him semi-nude
photographs with the promise of a modeling contract.


                                    - 4 -
defense bar, to represent him.2            Later, following the district

court's approval of further funds, Attorney Salsberg was joined by

an associate, resulting in Dunfee having two lawyers representing

him for a significant portion of the pretrial proceedings.

              In May 2012, Dunfee moved for reconsideration of the

magistrate judge's pretrial detention order.            The magistrate judge

held a two-day hearing, at which Dunfee offered the testimony of

his wife, Barbara Dunfee; his mother-in-law, Terry Sherman; and

his sister-in-law, Ashley Hubbard.           Through this testimony, Dunfee

sought to establish an alibi to prove that he was not at home on

October 4, 2011, when he was alleged to have contacted A.L. and

R.L.       For example, Barbara and Ashley testified that they were

with Dunfee for portions of the day, and Terry testified that she

recalled seeing Dunfee and Ashley driving together that afternoon.

              This alibi defense was subsequently undermined in a

number of key respects.       For example, on cross-examination, Ashley

(Dunfee's sister-in-law) admitted that she had previously had a

sexual relationship with Dunfee and that she was aware Dunfee had

used the Hunt Photography Facebook account.               During her cross-

examination, Terry (Dunfee's mother-in-law) conceded that she was

unsure      whether   she   had   seen   Ashley   and   Dunfee   together   on




       In addition to his several decades of experience, Attorney
       2

Salsberg serves as an instructor at Harvard Law School and chairs
the Criminal Justice Act Board in Massachusetts.


                                     - 5 -
October 4, or some other date.    What is more, while Ashley claimed

that she and Dunfee had gone together to two restaurants on

October 4, 2011, credit card records later established that they

had in fact visited those locations on the previous day, October 3.

          The magistrate judge expressed his skepticism of the

alibi defense at the hearing, observing that the testimony "simply

doesn't persuade me, period."    Later, the magistrate judge issued

a written order denying Dunfee's motion to reconsider, in which he

described the alibi defense as "incredible and unpersuasive."

          On September 19, 2013, Dunfee filed a motion to suppress

the confession he had offered to USPIS Inspector Kelley, claiming

that Kelley had misled and coerced him into waiving his Miranda

rights.   During a series of ensuing hearings, the district court

heard testimony from Dunfee, Inspector Kelley, and another USPIS

inspector who had witnessed Dunfee's receipt and acknowledgement

of a Miranda waiver.    In a written decision, the district court

denied Dunfee's motion to suppress, finding that Inspector Kelley

"did not coerce, intimidate, or otherwise deceive" Dunfee, and

that Dunfee's "credibility was undermined by his clearly false

testimony."   United States v. Dunfee, No. 12-CR-10024-PBS, 2013 WL
6488710, at *4 (D. Mass. Dec. 9, 2013).

          Pretrial proceedings continued through the end of 2013

and into 2014.   The trial was repeatedly delayed as Dunfee hired

a series of forensics experts (with court-approved funds) to assess


                                 - 6 -
his computer and the records of his online activities.              Finally,

a trial date was set for March 31, 2014.          On the morning trial was

to begin, however, Dunfee informed the district court that he

intended to plead guilty to both of the charges against him.

During   a   lengthy    colloquy    that   followed,   Dunfee   assured   the

district court that he was fit to enter a guilty plea, that he had

carefully reviewed the indictment with his attorneys, and that he

was satisfied with the quality of the representation he had

received. The government then offered a summary of the allegations

it would have proven at trial, focusing specifically on Dunfee's

use, on October 4, 2011, of the Hunt Photography Facebook page to

induce A.L. and R.L.       This led to the following exchange:

             The Court: Do you disagree with [the government's
                        description of the offense conduct]?

             Dunfee:      No.

             The Court: All right, were you the person who was
                        pretending to be Hunt Photography and
                        enticing that girl?

             Dunfee:      Yes.

             The Court: [] Did you know she was underage?

             Dunfee:      Yes.

             After     further     questioning,    during   which     Dunfee

repeatedly assured the district court that his decision to plead

guilty was undertaken knowingly, freely, and voluntarily, the

district court accepted Dunfee's plea.



                                     - 7 -
     C.   Dunfee's Attempts to Withdraw His Plea; Sentencing

          Some two months later, in May 2014, the Probation Office

issued a presentence report ("PSR"), which calculated a guideline

recommended   sentence   of   life   imprisonment.   Soon   thereafter,

Dunfee filed a pro se motion seeking to remove his attorney and to

withdraw his guilty plea, which Dunfee stated was the product of

ineffective assistance of counsel.       In an accompanying affidavit,

Dunfee professed his innocence and claimed that he was forced to

plead guilty because his attorney had not adequately prepared for

trial and had "obstructed" his defense by, among other perceived

shortcomings, failing to pursue exculpatory evidence, discouraging

defense witnesses from testifying, and telling Dunfee that his

conviction was "guarantee[d]" if the case went to trial.3         Under

separate cover, Dunfee filed a series of exhibits, including

correspondence with his attorney and internet service records,

which Dunfee argued proved he was innocent of the charges. Despite

Dunfee's voluminous filings, he did not request a hearing.           On

August 18, 2014, the district court denied Dunfee's motion to

withdraw his plea in a thorough written decision.4




     3Although Dunfee was represented by two attorneys, his motion
and affidavit focus only on the actions of Attorney Salsberg.

     4 The district court later granted Dunfee's request that
Attorney Salsberg and his associate be dismissed from the case.
The court appointed new counsel to represent Dunfee at sentencing.


                                 - 8 -
           In October 2014, still dissatisfied, Dunfee filed yet

another pro se motion seeking to withdraw his plea.             As before,

Dunfee appended a lengthy series of exhibits, which he argued

supported his claim of innocence.              Again, he did not expressly

request a hearing. The district court promptly denied this motion.

           Although Dunfee's PSR calculated a recommended sentence

of life imprisonment, both Dunfee and the government urged the

district   court    to   impose    a    below-guideline   sentence.    The

government requested a sentence of twenty-three years; Dunfee

requested fifteen years.          In December 2014, the district court

sentenced Dunfee to a twenty-year prison term.

                             II. Discussion

           Dunfee appeals from the denial of his motions to withdraw

his guilty plea, as well as from his sentence, which he challenges

as procedurally and substantively unreasonable.           We consider these

issues in turn.

     A.    Withdrawal of the Guilty Plea

           "A defendant may withdraw a guilty plea before sentence

is imposed if he shows 'a fair and just reason for requesting the

withdrawal.'"      United States v. Isom, 580 F.3d 43, 52 (1st Cir.

2009) (quoting Fed. R. Crim. P. 11(d)(2)(B)). We review a district

court's denial of a motion to withdraw for abuse of discretion,

United States v. Sousa, 468 F.3d 42, 46 (1st Cir. 2006), setting




                                       - 9 -
aside factual findings only if they are clearly erroneous, United

States v. Santiago Miranda, 654 F.3d 130, 137 (1st Cir. 2011).

            A defendant does not have an "unfettered right to retract

a guilty plea" and he bears the burden to establish a fair and

just reason for withdrawal.       United States v. Merritt, 755 F.3d 6,

9 (1st Cir. 2014).         In considering whether the defendant has

carried this burden, we consider "whether the plea was voluntary,

intelligent, knowing and in compliance with Rule 11; the strength

of the reasons offered in support of the motion [to withdraw];

whether there is a serious claim of actual innocence; the timing

of   the   motion;   and   any   prejudice   to   the   government   if   the

withdrawal is allowed."      Isom, 580 F.3d at 52.

            i.   Rule 11: Voluntary, Intelligent, and Knowing

            The question of whether the defendant's guilty plea was

entered voluntarily, intelligently, and knowingly is regarded as

the "most significant" of the relevant factors.          See United States

v. Cotal-Crespo, 47 F.3d 1, 3 (1st Cir. 1995).              Here, we have

little difficulty concluding that Dunfee's plea passes muster.

Upon being advised of his intention to plead guilty, the district

court placed Dunfee under oath and advised him of his rights to a

jury trial, to be represented by counsel, and to confront the

witnesses against him.      See Fed. R. Crim. P. 11(b)(1)(C)-(F).         The

district court also reviewed with Dunfee the charges he faced, the

minimum and maximum penalties associated with those charges, the


                                   - 10 -
applicable sentencing guideline range, and the fact that there was

no plea agreement in place.      See id. 11(b)(1)(G)-(N).

          What is more, the district court went to great lengths

to ensure that Dunfee was pleading guilty of his own volition, and

that there was a sufficient factual basis for him to do so.         See

id. 11(b)(2) and (3).      In response to clear and direct questions

posed by the district court, Dunfee confirmed that he had reviewed

the indictment with his attorneys, that he understood its contents,

and that he was satisfied with his legal representation.        Then, at

the   court's   request,   the   government   described   the   factual

allegations it would have been able to prove at trial.            After

hearing these allegations, Dunfee confirmed that they were true

and correct.    He also answered "yes" when the district court asked

him whether he had used the Hunt Photography Facebook account to

entice A.L. and R.L., and whether he knew at the time that R.L.

was underage.

          In sum, Dunfee affirmatively declared under oath at a

properly conducted Rule 11 hearing that he was guilty of the crimes

with which he was charged. These "declarations in open court carry

a strong presumption of verity," Santiago Miranda, 654 F.3d at 138

(quoting Blackledge v. Allison, 431 U.S. 63, 74 (1977)), and the

district court was "entitled to give weight to [those declarations]

absent a 'good reason for disregarding them,'" id. (quoting United

States v. Torres-Rosario, 447 F.3d 61, 67 (1st Cir. 2006)); see


                                 - 11 -
also United States v. Gates, 709 F.3d 58, 69 (1st Cir. 2013)

("A defendant is normally bound by the representations that he

himself makes in open court at the time of his plea.").

          Dunfee argues here, as he did before the district court,

that his decision to enter a guilty plea was not made voluntarily;

rather, it was the product of his attorney's ineffective assistance

and coercion.     More specifically, Dunfee maintains that because

his attorney failed to adequately prepare for trial, he felt that

he had no choice but to plead guilty.    Compounding matters, Dunfee

felt coerced by his attorney, who told him that his conviction was

"guarantee[d]" if the case went to trial.

          To parse Dunfee's ineffective assistance claim, we apply

the two-part standard articulated in Strickland v. Washington, 466
U.S. 668 (1984).    See United States v. Isom, 85 F.3d 831, 837 (1st

Cir. 1996).     In order to prevail, Dunfee must "show that, first,

counsel's performance in advising [his] guilty plea[] fell below

the standard of performance of reasonable proficient counsel, and

second, that by such inadequate performance, [Dunfee] was induced

to enter [a] guilty plea[] which he otherwise would not have

entered." Id. (internal quotation marks omitted). "The Strickland

test imposes 'highly deferential' judicial scrutiny of counsel's

performance and 'a strong presumption that counsel's conduct falls

within the wide range of reasonable professional assistance.'"

Lopez-Nieves v. United States, 917 F.2d 645, 648 (1st Cir. 1990)


                                - 12 -
(quoting Strickland, 466 U.S. at 689).               Where, as here, the

defendant was represented by multiple attorneys, an ineffective

assistance challenge is particularly difficult to mount.           See id.

at 647.

           Dunfee offers several examples of what he characterizes

as Attorney Salsberg's ineffectiveness.         He claims that Attorney

Salsberg failed to investigate and uncover exculpatory evidence,

and discouraged certain defense witnesses from testifying.                He

also argues that Attorney Salsberg failed to investigate his mental

health as relevant to the defense, and failed to advise the

district court, on the eve of trial, that a continuance was needed

in light of a new prospective witness that Dunfee had identified.

           We begin with Dunfee's claim that Attorney Salsberg

failed to pursue exculpatory evidence.          Although it is somewhat

unclear, as best we can tell, this claim relates principally to

evidence which falls into one of two broad categories.                 First,

Dunfee claims that Attorney Salsberg failed to adequately pursue

evidence   and   witnesses   which    would   have   supported   his    alibi

defense. Second, Dunfee argues that Attorney Salsberg was derelict

in failing to uncover electronic records which he maintains would

have proven that he could not have communicated with A.L. and R.L.

on October 4, 2011.

           Dunfee's   attorneys      aggressively    pursued   evidence    to

support the alibi defense, but the evidence simply did not exist.


                                  - 13 -
By way of example, while Dunfee sought to offer the testimony of

Terry and Ashley to prove that he was not at home at the time of

the alleged offense, neither witness was apparently in a position

to establish his whereabouts on the day in question.     Likewise,

while Dunfee pointed to his time-stamped work records as evidence

that he could not have committed the crime, they in fact showed

that he was not at work during the day on October 4, 2011.

          Furthermore, to the extent that Dunfee now claims that

electronic records might have helped his cause had his attorneys

uncovered them, the district court acted well within its discretion

in finding that any such records either did not exist or would not

have been helpful to Dunfee.      As we have said, the pretrial

proceedings were repeatedly delayed as Dunfee sought more time

(and court-approved funding) for further forensic review of the

computers seized during the search of his residence. Despite ample

opportunity for the discovery of the electronic records that Dunfee

claims his attorneys should have found, no such evidence was

presented to the district court, nor has it been presented to us

on appeal.   See United States v. Pulido, 566 F.3d 52, 59-60 (1st

Cir. 2009) ("[W]e have typically disregarded representations at a

plea colloquy 'only when the allegations were highly specific and

usually accompanied by some independent corroboration.'" (quoting

United States v. Butt, 731 F.2d 75, 80 n.5 (1st Cir. 1984))).




                              - 14 -
           Ultimately,       the    district       court's    conclusion      that

Dunfee's attorneys did not fail to seek out exculpatory evidence

was rooted in the district court's reasonable evaluation of the

extensive factual record before it.            Where, as here, such factual

determinations underpin the denial of a motion to withdraw, we

review those determinations solely for clear error.                    Santiago

Miranda, 654 F.3d at 137.          Dunfee would have us construe the same

factual record that was before the district court favorably to

him, and to infer the existence of evidence that he claims his

attorneys should have found.            But, such inferential leaps and

second guessing are not the object of our clear error inquiry.

See Cumpiano v. Banco Santander P.R., 902 F.2d 148, 152 (1st Cir.

1990)   ("If    the    district    court's    account    of   the   evidence    is

plausible in light of the record reviewed in its entirety, the

court of appeals may not reverse it even though convinced that had

it been sitting as the trier of fact, it would have weighed the

evidence differently." (quoting Anderson v. City of Bessemer City,

470 U.S. 564, 573-74 (1985))). Recognizing that the district court

was itself constrained to apply "highly deferential" scrutiny to

counsel's performance, Strickland, 466 U.S. at 689, we find that

the district court did not clearly err when it found that Dunfee's

attorneys acted reasonably in seeking exculpatory evidence.

           We    may    quickly    dispose    of   the   remaining    bases    for

Dunfee's   ineffective      assistance       claim.      Dunfee     claims    that


                                     - 15 -
Attorney    Salsberg    discouraged   certain    defense   witnesses   from

testifying, although he does not identify these witnesses in his

brief.     Even assuming, however, that Attorney Salsberg actively

discouraged these unnamed witnesses from testifying, this does not

raise the specter of ineffective assistance because Dunfee does

not suggest that these witnesses could have provided exculpatory

(or even relevant) testimony had the case proceeded to trial.5

             Next, Dunfee claims that Attorney Salsberg failed to

inform the district court, in a motion to continue filed just prior

to trial, that a continuance was necessary because Dunfee had

identified    a   new   prospective   witness.     Rather,   this    motion

identified the reason for the requested continuance as a need to

further examine electronic records related to Dunfee's use of

Facebook.    The district court promptly denied this motion.

             To be sure, an attorney filing a motion of any kind is

obligated to "state the grounds on which it is based."              Fed. R.

Crim. P. 47(b).         Here, Attorney Salsberg complied with this

requirement by describing in detail his need for additional time

to examine Dunfee's use of Facebook.        Although, with the benefit

of hindsight, Dunfee argues that Attorney Salsberg should have

proffered a different (or additional) reason for a continuance,


     5For example, although there is some indication that Attorney
Salsberg told Dunfee's mother that her testimony would not be
helpful, she does not seem to have been in a position to offer
testimony relevant to proving Dunfee's guilt or innocence.


                                 - 16 -
the decision to request a continuance on grounds that more time

was needed to review the electronic records at issue in the case

is precisely the sort of technical, strategic decision-making that

we are loath to second guess.      See Wilder v. United States, 806
F.3d 653, 660 (1st Cir. 2015) (assessing whether counsel was

ineffective by asking whether "[o]bjectively reasonable counsel

could have made a strategic choice" to do as trial counsel did),

cert. petition filed, No. 15-8799 (U.S. filed Apr. 4, 2016).           This

is particularly true where, as here, the defendant is represented

by multiple attorneys, at least one of whom is vastly experienced.

See Lopez-Nieves, 917 F.2d at 647.

          Finally,   Dunfee   claims   that   his   attorney    failed   to

investigate his depression and anxiety as relevant to proving his

innocence.   While the record suggests that Dunfee has a history of

mental illness, Dunfee does not explain how this fact was relevant

to his ability to commit the charged offenses or to his decision

to plead guilty.   Thus, the alleged failure to pursue this line of

defense cannot form the basis of an ineffective assistance claim.

Cf. Companonio v. O'Brien, 672 F.3d 101, 110-11 (1st Cir. 2012)

(discussing ineffective assistance in the context of counsel's

decision of whether to pursue an insanity defense).

          Separately,   Dunfee   argues   that   his   guilty   plea     was

coerced because Attorney Salsberg told him that his conviction was

"guarantee[d]" if the case went to trial.           "[A] guilty plea is


                                 - 17 -
involuntary and therefore invalid if it is obtained 'by . . .

coercion overbearing the will of the defendant.'"          United States

v. Martinez-Molina, 64 F.3d 719, 732 (1st Cir. 1995) (quoting Brady

v. United States, 397 U.S. 742, 750 (1970)).         Of course, there is

a distinction between coercion and the offering of candid legal

advice.      See Lema v. United States, 987 F.2d 48, 52-53 (1st Cir.

1993).    For this reason, we must be mindful of the context in which

an allegedly coercive statement is made.

             Here, the record establishes that Dunfee was up against

the ropes; he faced a flurry of incriminating evidence and had

little with which to fight back.          By way of example, Dunfee had

offered a full confession at the time of his arrest, the specifics

of   which    were   verified   through   forensic   examination   of   his

computers. Not one, but two federal judges had previously rejected

his alibi defense as utterly incredible, and the witnesses Dunfee

sought to use in that defense were ultimately unable to offer

helpful testimony. Thus, while a prognostication that a conviction

was "guarantee[d]" may have come as unwelcome, in this case it

certainly did not come close to rising to the level of coercion.6


      6Dunfee suggests that Attorney Salsberg told deliberate lies
to him and to potential defense witnesses in an effort to prevent
the case from going to trial.      The magistrate judge and the
district court independently concluded that Dunfee was untruthful
during the pretrial proceedings. Thus, we see no clear error - or,
indeed, any error at all - in the district court's rejection of
these patently incredible allegations in the absence of any sort
of evidentiary proffer.


                                   - 18 -
           We thus find that Dunfee's confession was voluntary,

intelligent, knowing, and offered and accepted in compliance with

Rule 11.   See Isom, 580 F.3d at 52.

           ii.   The Remaining Fair and Just Reason Factors

           Although   Dunfee      focuses   on    voluntariness,     we    also

consider   the   strength   of    the   reasons    offered   in   support    of

withdrawal, whether there is a serious claim of actual innocence,

the timing of the motion, and any resulting prejudice.              Id.

           First, for reasons we have described, Dunfee's claims of

ineffective assistance and coercion do not serve as strong bases

in support of withdrawal.        What is more, his claim of innocence is

backed only by conclusory allegations and wishful conjecture as to

the   possible    existence       of    exculpatory    evidence.          These

unsubstantiated and self-serving claims "evince[] only weak and

implausible assertions of innocence."            United States v. Sanchez-

Barreto, 93 F.3d 17, 24 (1st Cir. 1996); see also United States v.

Pellerito, 878 F.2d 1535, 1543 (1st Cir. 1989) ("When an accused

seeks to withdraw a guilty plea, the court is not obliged to treat

self-serving accounts as gospel.").

           With respect to timing, Dunfee waited some two months

after pleading guilty to file his first motion to withdraw.                This

extended delay weighs against permitting withdrawal.               See United

States v. Pagan-Ortega, 372 F.3d 22, 31 (1st Cir. 2004) (holding

that a two-month delay between the entry of a guilty plea and a


                                   - 19 -
motion to withdraw was "well within the area of vulnerability

because of untimeliness").       What is more, we look skeptically on

motions to withdraw which follow closely on the heels of the

issuance of an unfavorable PSR, as was the case here. See Santiago

Miranda, 654 F.3d at 140 ("Because the PSR calculated a . . .

guideline sentence [of] life in prison. . . . [t]hese circumstances

suggest that it was a recalculation of risks and benefits‒not

involuntariness‒that produced [a] change of heart.").

            Finally, we find that both the government and Dunfee's

victims would have been prejudiced by a withdrawal of his plea,

further tipping the scales in favor of affirmance.                 See United

States v. Santiago-Rivera, 805 F.3d 396, 398 (1st Cir. 2015)

(recognizing, in a child pornography case, "the severe prejudice

that the government would face were [the defendant] permitted to

withdraw his guilty plea, and the burden that his victims would

face were they forced to relive the trauma inflicted upon them so

long after they believed this case had ended").

            In   the   final   analysis,     Dunfee's    motions   failed   to

establish a fair and just reason for the withdrawal of his guilty

plea and, thus, we affirm their denial by the district court.

            iii. Denial Without a Hearing

            Separately,    Dunfee    challenges    the    district    court's

decision not to hold a hearing on one (or both) of his motions to

withdraw.   "[A]n evidentiary hearing on a motion to withdraw . . .


                                    - 20 -
is required when a defendant alleges facts which, if taken as true,

would entitle him to relief."       Pulido, 566 F.3d at 57 (internal

quotation marks omitted).     "Specifically, a defendant is entitled

to   an   evidentiary   hearing    unless       the   facts    alleged    are

'contradicted by the record or are inherently incredible . . .

[or] are merely conclusions rather than statements of fact.'"            Id.

(quoting United States v. Crooker, 729 F.2d 889, 890 (1st Cir.

1984) (further quotation marks omitted)).

           Because Dunfee did not request a hearing on either of

his motions to withdraw his plea, our review is for plain error.

See United States v. Cheal, 389 F.3d 35, 45 (1st Cir. 2004).              To

prevail, Dunfee must establish "(1) that an error occurred (2)

which was clear or obvious and which not only (3) affected [his]

substantial rights, but also (4) seriously impaired the fairness,

integrity, or public reputation of judicial proceedings."7            United

States v. Duarte, 246 F.3d 56, 60 (1st Cir. 2001).

           Here,   Dunfee's   claims       of   ineffective      assistance,

coercion, and innocence were conclusory and unsubstantiated.             They

were also wholly refuted by the record evidence.              Thus, even had

Dunfee clearly requested a hearing in connection with either of


     7  Dunfee claims that his second motion to withdraw
"indirectly" requested a hearing and, therefore, we should review
for abuse of discretion. See Santiago Miranda, 654 F.3d at 137.
We need not decide whether Dunfee adequately requested a hearing,
however, because we find that his challenge would fail under either
plain error or abuse of discretion review.


                                  - 21 -
his motions to withdraw, the district court would have been under

no obligation to grant him one.          Consequently, the lack of a

hearing on either motion does not serve as grounds for reversal.

     B.   Reasonableness of the Sentence

          Dunfee challenges his sentence as both procedurally and

substantively   unreasonable.     Because   this   challenge   was   not

preserved, our review is for plain error.      United States v. Ruiz-

Huertas, 792 F.3d 223, 226 (1st Cir. 2015).8

          i.    Procedural Reasonableness

          A sentence is procedurally reasonable if "the district

court committed no significant procedural error, such as . . .

failing to consider the [18 U.S.C.] § 3553(a) factors, . . . or

failing to adequately explain the chosen sentence."      United States

v. Martin, 520 F.3d 87, 92 (1st Cir. 2008) (quoting Gall v. United

States, 552 U.S. 38, 51 (2007)). Dunfee contends that his sentence

was procedurally unreasonable because the district court did not

consider his mental illness and failed to fully explain the

sentence in light of the § 3553(a) factors. See 18 U.S.C. § 3553(c)

(requiring the court to "state . . . the reasons for its imposition

of the particular sentence").    We are not persuaded.




     8 We acknowledge that the standard applicable to unpreserved
claims of substantive reasonableness is "somewhat blurred," Ruiz-
Huertas, 792 F.3d at 228, but we need not delve any deeper because
Dunfee concedes that plain error review applies to his claim.


                                - 22 -
          First, the record reveals that the district court was

acutely aware of Dunfee's mental health issues.    Before imposing

the sentence, the district court observed that Dunfee has "some

anxiety disorder."   Then, the court listened as defense counsel

explained his belief that Dunfee suffers from a dissociative

disorder "where he has accepted responsibility publicly . . . but

he can't now accept it."   Later, the district court stated that

"[Dunfee] needs mental health evaluation and treatment. . . .

[T]here's something that doesn't allow him to see what's happened."

          It is true, as Dunfee contends, that the district court

did not expressly state that mental health was among the § 3553(a)

factors that it considered in imposing sentence.         But, such

excessive precision was not required, particularly where the court

was clearly mindful of the role that Dunfee's mental health had

played in the offense and his inability to accept responsibility

for it.   See United States v. Turbides-Leonardo, 468 F.3d 34, 40

(1st Cir. 2006) ("[T]he sentencing court's explanation need [not]

be precise to the point of pedantry."); United States v. Clogston,

662 F.3d 588, 592 (1st Cir. 2011) ("A reviewing court should be

reluctant to read too much into a district court's failure to

respond explicitly to particular sentencing arguments.    Instead,

the reviewing court must assay the record as a whole to gauge the

sentencing judge's thought process.").




                              - 23 -
             What is more, we reject Dunfee's claim that the district

court failed to adequately explain his sentence in light of the

§ 3553(a) factors.      The district court expressly considered, among

other factors, the seriousness of the offense and Dunfee's lack of

remorse.     The court also considered mitigating factors, including

Dunfee's work history and the fact that he had not physically

touched his victims. See 18 U.S.C. § 3553(a) (listing, among other

relevant factors, "the nature and circumstances of the offense and

the history and characteristics of the defendant" and "the need

for the sentence imposed").        Thus, we find that the district court

adequately explained Dunfee's sentence, and in any event certainly

committed no plain error.          See United States v. Dixon, 449 F.3d
194, 205 (1st Cir. 2006) ("[A] sentencing court . . . is not

required to address [all of the § 3553(a)] factors, one by one, in

some sort of rote incantation when explicating its sentencing

decision.").

             ii.    Substantive Reasonableness

             "A sentence is substantively reasonable so long as it

rests   on   a     'plausible   sentencing   rationale'   and   embodies   a

'defensible result.'"           Ruiz-Huertas, 792 F.3d at 228 (quoting

Martin, 520 F.3d at 96).         Proving substantive unreasonableness is

a "heavy lift" for a defendant, particularly where, as here, the

sentence imposed is significantly below the guideline range.           Id.

at 228-29.


                                    - 24 -
           Dunfee makes two arguments claiming that his sentence

was substantively unreasonable.        First, he claims (again) that the

district court failed to consider his history of mental illness.

But, as we have described, Dunfee's critique mischaracterizes the

sentencing   hearing,     at   which    the   district    court      expressly

considered his anxiety and his need for mental health treatment.

           Dunfee next argues that the court overemphasized his

failure to accept responsibility.           This was plain error, Dunfee

maintains, because he did not receive credit for acceptance of

responsibility under the sentencing guidelines and, therefore, a

focus on this issue had the effect of penalizing him twice.

           True, during sentencing, the district court referenced

Dunfee's   refusal   to   accept    responsibility       and   his    repeated

dishonesty during the pretrial proceedings.              But, in our view,

these observations were reasonable when considered in context.

Dunfee had confessed at the time of his arrest, then again on the

record during a change-of-plea hearing.            Notwithstanding these

confessions and the overwhelming evidence against him, Dunfee

sought twice to withdraw his plea, inundating the district court

with a series of voluminous, but ultimately baseless filings. What

is more, both the district court and the magistrate judge felt the

need to take the unusual step of publicly chastising Dunfee for

offering false testimony.       The district court thus acted within

its discretion in referencing these issues during sentencing.              See


                                   - 25 -
Clogston, 662 F.3d at 593 ("[T]he weighting of [sentencing] factors

is largely within the court's informed discretion.").

          Nor are we persuaded that Dunfee was doubly penalized.

Although the PSR recommended a life sentence, the district court

ultimately imposed a much shorter sentence of twenty years.     And

Dunfee does not plausibly suggest that a sentence even shorter

than that would have resulted had the district court not considered

his refusal to accept responsibility.9     Thus, even if we assume,

favorably to Dunfee, that the district court erred by focusing too

intently on this issue, Dunfee could not establish that any such

error affected his substantial rights.   Duarte, 246 F.3d at 60.

                         III. Conclusion

          The judgment of the district court is AFFIRMED.




     9 Indeed, Dunfee already faced a fifteen-year        mandatory
minimum sentence. See 18 U.S.C. § 2251(e).


                              - 26 -